Citation Nr: 0603046	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a lumbar strain.

2.  Entitlement to service connection for a urinary 
condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1991.  The veteran served in the National Guard in 
Arkansas from September 1996 to September 2000, with periods 
of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to 
service connection for a urinary condition, and a March 2002 
rating decision that granted service connection for residuals 
of a lumbar strain, and assigned a 20 percent evaluation.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing at the North Little Rock RO in November 
2003 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's residuals of a lumbar strain are 
characterized as presenting a moderate degree of disability, 
with subjective symptoms of pain, mild degenerative changes, 
forward flexion between 70 and 75 degrees, and combined 
thoracolumbar range of motion between 210 degrees to 280 
degrees.

2.  There is no evidence of an abnormal gait, listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion, narrowing or irregularity 
of joint spaces, abnormal mobility on forced motion, or 
ankylosis of the spine.

3.  There is no evidence of objective neurological symptoms 
associated with the veteran's lumbar spine disability.

4.  The veteran's recurrent urinary tract infections have not 
been medically related to her service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a lumbar strain are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, Diagnostic Code 5237 (2005).

2.  The veteran's recurrent urinary tract infections were not 
incurred or aggravated in her active duty service or active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from an 
original claim for service connection for a urinary condition 
and a back disorder.  In this context, the Board notes that a 
substantially complete application was received in September 
2000 and adjudicated in August 2001, without proper VCAA 
notice.  The veteran filed timely appeals with respect to 
both claims, during which service connection for the back 
disorder was granted.  The veteran then disagreed with the 
ensuing evaluation.  

In June 2004, during the course of the appeal, the Appeals 
Management Center (AMC) provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection and the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in her 
possession that pertained to the claims.  She was again 
notified of this information in February 2005, following 
which she submitted a personal statement.  In July 2005, the 
AOJ readjudicated the claims based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the June 2004 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for benefits.  The veteran's 
service medical records are in the claims file.  All 
identified and relevant private and VA treatment records have 
been secured.  The veteran has undergone VA examinations in 
conjunction with both of her claims.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluation - Lumbar Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of a lumbar 
strain in March 2002.  The disability was evaluated as 20 
percent disabling under DC 5295.   

In August 2003, amendments were made to the criteria used in 
rating disabilities of the spine, to include disabilities of 
the thoracolumbar spine, effective from September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord her the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Thus, in determining whether the veteran is entitled to a 
higher rating, the Board must consider (1) whether an 
increased rating is warranted under the "old" criteria at 
any time on or after September 9, 2000 (the date of receipt 
of her original claim); and (2) whether an increased rating 
is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003 (the effective date of the amended 
regulation).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In the July 2005 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given a 60-day opportunity to submit additional evidence or 
argument.  She replied in August 2005 that she wished her 
claim to be forwarded directly to the Board.  Therefore, 
there is no prejudice to the veteran for the Board to 
consider these new regulations in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Analysis - Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2002).  Specifically, evaluations of 
10, 20, and 40 percent were assigned for slight, moderate, 
and severe limitation of motion of the lumbar spine, 
respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  If there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position, a 20 percent rating was warranted.  
The highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also should 
be considered in addition to the criteria set forth in the 
Schedule when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In this case, in order for the veteran to be awarded the 
higher (40 percent) evaluation under the old criteria, the 
evidence would have to demonstrate severe limitation of 
motion, or manifest at least one of the aforementioned 
characteristics under DC 5295.

Of record are private treatment records, dated from May 1996 
to July 1997, and VA outpatient treatment records, dated from 
December 1996 to July 2005.  Also, reports from the veteran's 
VA examinations in March 2002, February 2003, and March 2005 
are associated with the claims file.  Based on a review of 
the entire claims file, with emphasis on the aforementioned 
evidence, the Board finds that a rating in excess of 20 
percent under the old criteria is not warranted.  

The veteran's range of motion has been tested at three points 
during the course of the appeal.  She has exhibited flexion 
limited by pain to between 70 and 75 degrees, with the normal 
range being to 90 degrees.  Extension has been between 20 and 
30 degrees, with 30 degrees being normal.  Lateral flexion 
and rotation have continued to be at the normal range of 30 
degrees, with the exception of rotation in 2002, which was 25 
degrees.  The Board finds that these manifestations do not 
rise to the level of the severe limitation of motion 
contemplated by the higher, 40 percent, rating.  
Specifically, it is primarily the veteran's forward flexion 
that is limited.  All other ranges remain close to normal.  
This limitation is adequately encompassed in the 20 percent 
rating, as being moderate.  

Furthermore, at no point during the appeal have positive 
findings been made with respect to listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, or 
marked limitation of forward bending in the standing 
position.  While mild degenerative changes have been noted 
(see magnetic resonance imagining scan in April 2004), there 
is no evidence that those changes have now caused loss of 
lateral motion, which continues to be measured as normal.  
Nor has there been narrowing or irregularity of the joint 
spaces, which have been repeatedly shown on x-ray to be 
preserved.  See February 2003 and April 2004 x-rays.  Thus, 
the criteria for the higher rating under the old regulation 
have not been met, either under DC 5292 or 5295. 

Analysis - New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
but not greater than 85 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, where a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
"Unfavorable ankylosis" is defined, in pertinent part, as a 
condition in which the spine is fixed in flexion or 
extension.  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  

Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation;" 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

The veteran is currently rated at the 20 percent level.  The 
Board notes that based on the examinations of record, the 
veteran would only meet the 10 percent criteria under the 
revised regulations, as she had experienced muscle spasms and 
localized tenderness, but has a normal gait and forward 
flexion greater than 60 degrees, but not greater than 85 
degrees (namely between 70 and 75 degrees).  Her combined 
range of motion for the thoracolumbar spine ranges from 210 
degrees to 280 degrees, well above the threshold of 120 
degrees for the 20 percent rating.  Further, there has been 
no finding of ankylosis of the spine, either favorable or 
unfavorable.  As such, an evaluation in excess of 20 percent 
is not warranted under the new criteria.

While the Board recognizes that the veteran has functional 
loss due to pain, it finds that this has been adequately 
addressed by the rating she is currently assigned.  The Board 
has used the measurements at which pain began to assess the 
severity of the disability.  

The Board also has considered all other potentially 
applicable diagnostic codes.  Specifically, it must be noted 
that the evidence does not show that the veteran has 
intervertebral disc syndrome (IDS), such as to warrant 
consideration of her disability under the old Diagnostic Code 
5293 or the new Diagnostic Code 5243.  No medical 
professional has ever diagnosed disc disease, nor are the 
findings in the evidence representative of disc disease.  In 
fact, a January 2004 electromyograph (EMG) returned normal 
results, indicating no objective evidence of radiculopathy.  
In May 2004, disc disease was specifically ruled out based on 
an MRI and x-ray.  There is also no evidence of fractured 
vertebrae, or ankylosis, that would support an evaluation 
under the criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's residuals of a lumbar strain, whether under the 
"old" or "new" criteria. 

In deciding this issue, the Board has also considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether she is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Here, as the veteran's back disability has remained 
essentially the same since the date of her original claim, 
staged ratings are not appropriate. 

Furthermore, the Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

Service Connection - Urinary Condition

The veteran contends that because she first began having 
urinary tract infections while in service, those that she has 
had since service are causally related, and that service 
connection should, therefore, be established.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA).  It also 
may be granted for injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002), 38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Service medical records from the veteran's active duty 
(September 1988 to December 1991) reveal that she was treated 
for various genitourinary complaints, to include dysuria, 
chronic pelvic pain, vaginitis, and urinary tract infections 
(UTIs).  National Guard records include an entrance 
examination negative for findings referable to the 
genitourinary tract.  

Non service records, during the veteran's National Guard 
service and after her September 2000 separation, confirm 
treatment for UTIs and chronic pelvic pain, from May 1996 to 
July 1996.  VA treatment records, from December 1996 to July 
2005, also confirm some initial treatment for UTIs and 
fertility issues.

In March 2002, the veteran underwent a VA examination in 
conjunction with her claim, reporting the initial onset of 
her first UTI during active duty service.  Upon examination, 
the diagnosis was history of recurrent UTI.  The physician 
reviewed the veteran's medical history, to include cystoscopy 
and intravenous pyelogram (IVP) results from 1996, which were 
normal.  He stated that he did not see correlation of her UTI 
with her experience in the military.  He further stated that 
he found no organic cause to her UTI.

The veteran again underwent VA examination in March 2005, 
consistently reporting her recurrent episodes of UTIs, 
specifically stating she has about three infections per year, 
but daily frequency and stress incontinence.  The physician 
noted a diagnosis of history of recurrent UTIs.  The 
physician further reflected that it is a known fact that 
certain populations of individuals have recurrent urinary 
tract infections, which are of a multifactorial nature.  He 
concluded that he could not relate the veteran's recurrent 
UTIs to a precipitating cause in the military, or as 
emanating from her military experience.

The Board notes that these are the sole opinions referable to 
etiology in this case.  Absent evidence to the contrary, the 
Board is not in a position to question these opinions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board finds 
there is no evidence of a medical nexus between the urinary 
tract infections the veteran had in service and the roughly 
three a year she has currently.   As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted in this case.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a lumbar strain is denied.

Entitlement to service connection for recurrent urinary tract 
infections is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


